               Case 5:19-cv-00060-SLP Document 64 Filed 10/28/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and next of kin                                    )
of NATHAN GRAVES,                                                                )
                                                                                 )
                                      Plaintiff,                                 )
vs.                                                                              )          Case No. CIV-19-60-SLP
                                                                                 )
PENNSYLVANIA MANUFACTURERS’                                                      )
INDEMNITY CO., and AMERICAN CLAIMS                                               )
MANAGEMENT, INC.,                                                                )
                                                                                 )
                                      Defendants.                                )

                                      MINUTE SHEET OF PROCEEDINGS
                                 ☒ CIVIL HEARING ─ ☐ CRIMINAL HEARING

 Honorable Scott L. Palk, Presiding                                        Marcia J. Davis, Deputy Clerk

 Court Reporter: N/A                                                       Date proceedings held: October 28, 2019 @ 1:00 p.m.
                                                                           Time in Court: 1 hour

 Appearance for plaintiff(s): Howard K. Berry, III                         Appearance for defendant(s): Daniel E. Gomez




HEARING CONCLUDED: ☒ Yes; ☐ No;

Type of Hearing held:
                  ☐ Motion Hearing; ☐ Show Cause/Contempt Hearing; ☐ Daubert Hearing;
        ☒ Pretrial Conference; ☐ Docket Call; ☐ Oral Arguments; ☐ Status Conference; ☐ Other;

 Pretrial Conference Hearing held on: October 28, 2019 at 1:00 p.m. – Jury Selection scheduled for November 5, 2019 at 9:30
 a.m., with trial starting immediately following. Opening statements are limited to 15 minutes. The parties were directed to file a
 revised Final Pretrial Order by noon on October 30, 2019 and to submit their exhibits in electronic format to the Courtroom
 Deputy by noon on November 1, 2019.


  ☐ Motion Hearing:                                 ☐ Discovery Hearing:                            ☐ Evidentiary Hearing:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Miscellaneous Hearing:                          ☐ Show Cause Hearing:                           ☐ Telephone conference:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Informal conference held:                       ☐ Trial Status:                                 ☐ Other:
  ☐ Evidentiary hearing - Contested;                ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;             ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Evidence entered;                               ☐ Witness testimony heard;                      ☐ Oral arguments only;

Status of Proceedings (Required if one of the above is selected):
  ☐ Completed by Jury Verdict;                      ☐ Jury Selection only, continued;               ☐ Continued from previous month;

  ☐ Jury Selection or Verdict only;                 ☐ Directed Verdict;                             ☐ Mistrial;

  ☐ Evidence Entered;                               ☐ Guilty;                                       ☐ Findings from the Bench;

  ☐ None;                                           ☐ Written Order to follow;                      ☐ Proceedings continued to:

  ☐ Issue Settled/Resolved;                         ☐ Continued proceedings from:                   ☐ Court Adjourned;
